DANIEL S. PEARSON, Judge.
We affirm the defendant’s conviction for possession of cannabis entered upon his nolo contendere plea reserving the right to appeal the denial of his motion to suppress. Even assuming, arguendo, that (a) the trained dog’s alert on the defendant’s suitcase, which provided adequate probable cause for the seizure of the suitcase, occurred after the scheduled departure of Ba-ston’s flight, and (b) there was no founded suspicion to justify a limited detention of the suitcase, see Florida v. Royer, -U.S.-, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983), there is not the slightest evidence in the record before us to show that any delay in the plane’s departure was brought about by state action so as to convert the removal of the suitcase from the baggage cart, an otherwise de minimis intrusion, either into a detention without founded suspicion or a seizure without probable cause. See State v. Mosier, 392 So.2d 602 (Fla. 3d DCA 1981).
Affirmed.